Order entered October 19, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01570-CR

                               RANDOLPH GLENN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-76290-M

                                            ORDER
       The Court REINSTATES the appeal.

       On September 19, 2016, we ordered the trial court to make findings regarding why the

appellant’s brief had not been filed. We ADOPT the October 11, 2016 findings that: (1)

appellant desires to pursue the appeal; (2) appellant is indigent and represented by counsel

Lawrence Mitchell who has not abandoned the appeal; (3) counsel’s back surgery resulted in his

inability to work for a period of time; and (4) he requests sixty additional days to file the brief.

We ORDER appellant to file his brief no later than December 19, 2016.




                                                       /s/   ADA BROWN
                                                             JUSTICE